Citation Nr: 1813361	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-35 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD), to include the threshold matter of whether the period of time when the disability allegedly originated was a qualifying period of service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel
INTRODUCTION

The appellant served in the Army National Guard with a period of Active Duty for Training (ACDUTRA) from December 1966 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the RO in St. Petersburg, Florida.

The appellant testified before the undersigned Veterans Law Judge during a September 2017 videoconference hearing.  The transcript is of record.  


FINDING OF FACT

It is not shown that the appellant was on "active service" (i.e. active duty, active duty for training (ACDUTRA) or inactive duty training (INACDUTRA) at the time of his PTSD stressor events, i.e., during Newark race riots from July 12 to July 17, 1967. 


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C. §§ 101, 1110, 5107 (2012); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the appellant asserts entitlement to service connection for PTSD for experiences incurred while serving in his National Guard unit in July 1967. 

Neither the appellant nor his representative has raised any issue with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

To warrant service connection, a claimed disability must have been incurred in or aggravated by active military service (or be secondary to a service-connected disability).  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303, 3.310. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and a stressor event during active service; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

The term "active service" includes active duty, any period of ACDUTRA in which the individual concerned was disabled or died from a disease or injury incurred in line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from myocardial infarction, cardiac arrest, or cerebrovascular accident which occurred during such training.  38 U.S.C. § 101(24).  The term "active duty for training" includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C. § 101(22)(C).  The term "inactive duty training" includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law. 38 U.S.C.A. § 101(23).

The appellant contends that he has PTSD as a result of a stressor event that occurred while he was serving with his New Jersey National Guard unit during race riots in Newark, New Jersey from July 12, 1967 to July 17, 1967.

As an initial matter, the Board finds credible the appellant's reported stressful experiences, including being shot at as well as returning fire, and witnessing multiple deaths, during the riots in July 1967.  Further, there is no dispute that the appellant has a current diagnosis of PTSD that physicians have related to his experiences incurred during the riots in July 1967.  See e.g. February 2011 opinion from Dr. W.G.  However, the case turns on whether his National Guard service in July 1967 was service for which VA benefits are allowable.  Unfortunately, the Board is constrained to find that it was not. 

The appellant asserts that because he was a member of the Army National Guard, receiving pay from the Army, wearing an Army uniform, and using an Army weapon, that his service in July 1967 in Newark, New Jersey should be characterized as Federal service regardless of whether the National Guard was called in by the state or Federal government.  Crucially however, based on the definition of "active service" listed above, the Board finds that the July 1967 National Guard duty does not qualify as "active service" for VA benefits.  All of the appellant's available military personnel records have been obtained and there is no indication that his service in July 1967 was the result of a Federal call to duty, or that such service took place during a period of ACDUTRA or INACDUTRA. The July 1967 newspaper article, provided by the appellant, similarly indicates that it was the state governor who ordered the National Guard to duty during the riots, and not the Federal government.   

National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  Members of the National Guard only serve the Federal military when they are formally called into the military service of the United States and at all other times, National Guard members serve solely as members of the State militia under the command of a state governor.  Allen v. Nicholson, 21 Vet. App. 54 (2007). Therefore, to have basic eligibility for veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, or must have performed full-time duty under the provisions of 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505. See 10 U.S.C.A. § 12401.  Such was simply not the case with this appellant when he was called up to assist with riot control in July 1967 in Newark, New Jersey.  While the Board sympathizes with the appellant, the Board must adhere to the laws and regulations pertaining to eligibility for benefits. 
To the extent that the appellant asserts that the July 1967 duty was a period of "National Guard training" (see Board Hearing Transcript p. 4), there is no indication that the duty was designated as ACDUTRA or INACDUTRA in the aforementioned military personnel records.  

The Board finds that the appellant's current disability is related to an event that occurred while the appellant was not on active duty.  Accordingly, the appellant's claim seeking service connection for PTSD based on a stressor event that occurred during the period from July 12, 1967 to July 17, 1967 lacks legal merit, and such claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for PTSD is denied. 



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


